Case 3:18-cv-00966-SMY Document 142-5 Filed 11/08/19 Page 1 of 8 Page ID #1657




                   EXHIBIT 2
Case 3:18-cv-00966-SMY Document 142-5 Filed 11/08/19 Page 2 of 8 Page ID #1658
Case 3:18-cv-00966-SMY Document 142-5 Filed 11/08/19 Page 3 of 8 Page ID #1659
Case 3:18-cv-00966-SMY Document 142-5 Filed 11/08/19 Page 4 of 8 Page ID #1660
Case 3:18-cv-00966-SMY Document 142-5 Filed 11/08/19 Page 5 of 8 Page ID #1661
Case 3:18-cv-00966-SMY Document 142-5 Filed 11/08/19 Page 6 of 8 Page ID #1662
Case 3:18-cv-00966-SMY Document 142-5 Filed 11/08/19 Page 7 of 8 Page ID #1663
Case 3:18-cv-00966-SMY Document 142-5 Filed 11/08/19 Page 8 of 8 Page ID #1664
